DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, and thus each of claims 2-7 by way of dependence, recites “the first network device requests the second network device to adjust the first FlexE group to the second FlexE group [emphasis added].” This “adjust… to” limitation as recited is unclear and ambiguous. Since the first and second FlexE groups are recited as distinct entities in the claim, the plain meaning of the limitation is that a first FlexE group goes into, or is appended to or merged with, the existing second FlexE group. However, there is no support for this plain meaning in the specification. The specification discloses the “adjust… to” function as simply modifying the first FlexE group alone (e.g., spec 0086 – “[f]or example, after receiving the second FlexE overhead frame sent by the second network device, the first network device adds a PHY to the first FlexE group, deletes a PHY from the first FlexE group, or replaces a PHY in the first FlexE group… to adjust the first FlexE group to the second FlexE group”; spec 0103 – “[f]or example, as shown in FIG. 4, if a current FlexE group (for example, the first FlexE group) includes a PHY 1 to a PHY 3, the first network device may add a PHY 4 to the current FlexE group based on a service requirement, and an adjusted FlexE group (for example, the second FlexE group) includes the PHY 1 to the PHY 4”). 
If the “adjust… to” function is merely a modification of the first FlexE group, based on information from, but without incorporation of, a different, second FlexE group, this should be clear in the claim. The claim has been further examined assuming the functionality described in the specification is the intended subject matter, where the 
Further, claim 1, and thus each of claims 2-7 by way of dependence, recites that the second network device is “ready to adjust the first FlexE group” and that the first network device adjusts the first FlexE group before sending to the second network device. It’s not clear what the limiting effect is, if any, of “ready to adjust the first FlexE group” for the second network device, when the first network device performs the claimed adjustment (i.e., the second network device does not ever receive the first FlexE group in the claim). The claim has been further examined assuming the first network device makes the adjustment after receiving the acknowledgment identification information from the second network device, but that the second network device does not perform the claimed adjustment.
Claim 8 and thus each of claims 9-14 by way of dependence, has the same issues described above for claim 1.
Claim 15, and thus each of claims 16-20 by way of dependence, recites “the first network device requests the second network device to adjust the first FlexE group to the second FlexE group [emphasis added].” This “adjust… to” limitation as recited is unclear and ambiguous. Since the first and second FlexE groups are recited as distinct entities in the claim, the plain meaning of the limitation is that a first FlexE group goes into, or is appended to or merged with, the existing second FlexE group. However, there is no support for this plain meaning in the specification. The specification discloses the “adjust… to” function as simply modifying the first FlexE group alone (e.g., spec 0086 – “[f]or example, after receiving the second FlexE overhead frame sent by the second 
If the “adjust… to” function is merely a modification of the first FlexE group, based on information from, but without incorporation of, a different, second FlexE group, this should be clear in the claim. The claim has been further examined assuming the functionality described in the specification is the intended subject matter, where the claimed “adjust…to” means modifying PHYs of the first FlexE group based on information from, but without incorporation of, an existing second FlexE group.
Further, claim 15, and thus each of claims 16-20 by way of dependence, recites that the second network device is “ready to adjust the first FlexE group” and that the first network device adjusts the first FlexE group before sending to the second network device. It’s not clear what the limiting effect is, if any, of “ready to adjust the first FlexE group” for the second network device, when the first network device sends the second FlexE group (i.e., the second network device does not ever receive the first FlexE group in the claim). The claim has been further examined assuming the first network device makes the first FlexE group adjustment after receiving the acknowledgment identification information from the second network device, but that the second network device does not perform the claimed adjustment of the first FlexE group.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended as described above (two different FlexE groups; adjusting the first FlexE group based on information of the different, second FlexE group) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the allowance of the claims is the inclusion, in all the claims, of sending a first FlexE overhead frame, from a first device that transmits using a first FlexE group to a receiving second device, having FlexE group adjustment identification information and PHY information of a physical layer (PHY) in a second FlexE group, the first FlexE group being different from the second FlexE group, and receiving a second FlexE overhead frame sent by the second network device, comprising FlexE group adjustment acknowledgment identification information, then adjusting the first FlexE group based on the PHY information of the physical layer (PHY) in the second FlexE group. This was not found in the prior art references. The closest . 
Deng discloses a first network device and a second network device transmitting a service flow by using a first FlexE group (fig. 5 and paragraphs 0047-0050, the first and second FlexE nodes in light of fig. 4 and paragraphs 0039-0040), discloses overhead that identifies assignments of time slots to one or more client flows, prior to a receiving node using the overhead to determine a PHY configuration for transmitting to the sending node (paragraph 0033), and discloses adding unused PHY to a FlexE group in place of a failed PHY (paragraph 0042). 
Gareau discloses a first network device and a second network device transmitting service flow by using a first FlexE group (figs. 3-5 and paragraphs 0048-0053), plural FlexE groups (0095), adding and removing PHYs from a FlexE group using FlexE overhead for management (paragraphs 0108-0109 in light of paragraphs 0059-0060 and 0063), including a slave end echoing back the PHY request (paragraph 0110).
Neither reference discloses the claimed overhead exchange for adjusting the first FlexE group based on adjustment information and PHY information of a different, second FlexE group, prior to adjusting the first Flex Group as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication Nos. 2021/0281344 and 2017/0005742 – see notes above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636